Citation Nr: 1102210	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected left shoulder strain, status post arthroscopic surgery.

2. Entitlement to an initial compensable rating for service-
connected right shoulder strain associated with left shoulder 
strain, status post arthroscopic surgery.

3. Entitlement to an initial compensable rating for service-
connected bilateral knee strain with patellofemoral syndrome and 
chondromalacia patellae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 
2003 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
The Veteran was afforded a decision review officer hearing at the 
RO in February 2006.  The Veteran subsequently had a video 
hearing before the Board in December 2006.  The transcripts of 
these two hearings are of record.  The Board remanded this case 
for further development in April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board previously remanded this case in order to afford the 
Veteran a current VA examination, which was done in June 2010.  
After the examination, in August 2010, the RO issued a 
supplemental statement of the case (SSOC).  However, it appears 
that the SSOC was not sent to the Veteran's current address of 
record.  Although the AMC sent a letter to the Veteran in June 
2010 to a Gladwin address; the SSOC was for some reason sent to a 
Ypsilanti address.  The SSOC was subsequently returned to the AMC 
and then forwarded to the Board in October 2010.  While the Board 
regrets further delaying appellate review, in order to afford the 
Veteran his full procedural rights, this case must be returned 
for issuance of a supplemental statement of the case to be sent 
to the Veteran's current address of record.  See 38 C.F.R. 
§ 19.31 (2010).  

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case to be sent to the 
Veteran's current address of record (last 
known address in Gladwin).  The Veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

